Exhibit A SECURITIES PURCHASE AGREEMENT Dated as of March 29, 2009 AMONG LOOPNET, INC. CALERA CAPITAL PARTNERS IV, L.P. CALERA CAPITAL PARTNERS IV SIDE-BY-SIDE, L.P. TRINITY VENTURES IX, L.P. TRINITY IX SIDE-BY-SIDE FUND, L.P. TRINITY IX ENTREPRENEURS’ FUND, L.P. SAINTS RUSTIC CANYON, L.P. RUSTIC CANYON VENTURES III, L.P. THE BOARD OF TRUSTEES OF THE LELAND STANFORD JUNIOR UNIVERSITY (SBST) TABLE OF CONTENTS Page ARTICLE I PURCHASE AND SALE OF SHARES 1 SECTION 1.1 PURCHASE AND SALE 1 SECTION 1.2 CLOSING 1 SECTION 1.3 DEFINED TERMS USED IN THIS AGREEMENT 1 ARTICLE II REPRESENTATIONS AND WARRANTIES OF THE COMPANY 4 SECTION 2.1 SUBSIDIARIES 4 SECTION 2.2 ORGANIZATION AND POWER 4 SECTION 2.3 AUTHORIZATION, ENFORCEMENT 4 SECTION 2.4 NO CONFLICT 5 SECTION 2.5 GOVERNMENT APPROVALS 5 SECTION 2.6 AUTHORIZED AND OUTSTANDING STOCK 5 SECTION 2.7 SEC DOCUMENTS; FINANCIAL INFORMATION 6 SECTION 2.8 MATERIAL CHANGES; UNDISCLOSED EVENTS, LIABILITIES OR DEVELOPMENTS 7 SECTION 2.9 LITIGATION 7 SECTION 2.10 TAXES 7 SECTION 2.11 INTELLECTUAL PROPERTY 7 SECTION 2.12 CONTRACTS AND COMMITMENTS 8 SECTION 2.13 EMPLOYEE MATTERS 8 SECTION 2.14 TRANSACTIONS WITH AFFILIATES 9 SECTION 2.15 INSURANCE 9 SECTION 2.16 INVESTMENT COMPANY ACT 9 SECTION 2.17 NASDAQ 9 SECTION 2.18 APPLICATION OF TAKEOVER PROTECTIONS 9 SECTION 2.19 PLACEMENT AGENT’S FEES 10 SECTION 2.20 NO INTEGRATED OFFERING 10 SECTION 2.21 INTERNAL ACCOUNTING AND DISCLOSURE CONTROLS 10 SECTION 2.22 OFF BALANCE SHEET ARRANGEMENTS 10 SECTION 2.23 TRANSFER TAXES 10 SECTION 2.24 MANIPULATION OF PRICE 10 SECTION 2.25 ANTI-DILUTION PROVISIONS 11 SECTION 2.26 OWNERSHIP OF PROPERTY 11 SECTION 2.27 GENERAL SOLICITATION 11 SECTION 2.28 WAIVER OF SECTION 203 11 SECTION 2.29 DISCLOSURE 11 ARTICLE III REPRESENTATIONS AND WARRANTIES OF EACH PURCHASER 12 SECTION 3.1 ORGANIZATION AND POWER 12 SECTION 3.2 AUTHORIZATION, ENFORCEMENT 12 SECTION 3.3 NO CONFLICT 12 SECTION 3.4 GOVERNMENT APPROVALS 12 SECTION 3.5 INVESTMENT REPRESENTATIONS 13 SECTION 3.6 SHORT SALES 13 ARTICLE IV COVENANTS OF THE PARTIES 13 SECTION 4.1 TRANSFER RESTRICTIONS 13 SECTION 4.2 RESTRICTIONS ON ACTIONS 14 SECTION 4.3 SHORT SALES 14 SECTION 4.4 SPECIFIC PERFORMANCE 15 SECTION 4.5 COVENANTS OF THE COMPANY 15 ARTICLE V CONDITIONS TO THE PURCHASERS’ OBLIGATION 15 SECTION 5.1 REPRESENTATIONS AND WARRANTIES 15 SECTION 5.2 COVENANTS 15 SECTION 5.3 INVESTORS’ RIGHTS AGREEMENT 15 SECTION 5.4 CERTIFICATE OF DESIGNATIONS 16 SECTION 5.5 BOARD OF DIRECTORS 16 SECTION 5.6 MANAGEMENT RIGHTS AGREEMENT 16 ARTICLE VI CONDITIONS TO THE COMPANY’S OBLIGATION 16 SECTION 6.1 REPRESENTATIONS AND WARRANTIES; PERFORMANCE 16 SECTION 6.2 COVENANTS 16 SECTION 6.3 INVESTORS’ RIGHTS AGREEMENT 16 SECTION 6.4 BOARD OF DIRECTORS 16 ARTICLE VII MISCELLANEOUS 16 SECTION 7.1 SHARES OWNED BY AFFILIATES 16 SECTION 7.2 INDEMNIFICATION. 16 SECTION 7.3 EXECUTION AND COUNTERPARTS 18 SECTION 7.4 GOVERNING LAW 18 SECTION 7.5 ENTIRE AGREEMENT; NO THIRD PARTY BENEFICIARY 19 SECTION 7.6 EXPENSES AND INTEREST 19 SECTION 7.7 NOTICES 19 SECTION 7.8 SUCCESSORS AND ASSIGNS 20 SECTION 7.9 HEADINGS 20 SECTION 7.10 AMENDMENTS AND WAIVERS 20 SECTION 7.11 INTERPRETATION; ABSENCE OF PRESUMPTION 20 SECTION 7.12 SEVERABILITY 21 SECTION 7.13 REMEDIES 21 SECTION 7.14 FURTHER ASSURANCES 21 SECTION 7.15 STOCK SPLITS, STOCK DIVIDENDS, ETC. 22 SCHEDULES Schedule 1.1Purchased Shares EXHIBITS Exhibit
